Name: Commission Regulation (EEC) No 2041/81 of 16 July 1981 on a principal standing invitation to tender in order to determine levies and/or refunds on exports of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/22 Official Journal of the European Communities 21 . 7 . 81 COMMISSION REGULATION (EEC) No 2041/81 of 16 July 1981 on a principal standing invitation to tender in order to determine levies and/or refunds on exports of white sugar amended by Regulation (EEC) No 342/81 (8), from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (9) and from Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products ( 10), as last amended by Regulation (EEC) No 1607/80 (H); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the market in sugar (!), and in particular Arti ­ cles 13 (2), 18 (5), 19 (4) and (7) and the second para ­ graph of Article 39 thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (2), and in particular Article 1 ( 1 ) thereof, Whereas, in view of the situation on the Community and world sugar markets, a principal standing invita ­ tion to tender should be issued for the exportation of white sugar which, having regard to possible fluctua ­ tions in world prices for sugar, must provide for the determination of export levies and/or export refunds ; Whereas the general rules governing invitations to tender for the purpose of determining export refunds for sugar were laid down in Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4) ; Whereas, in view of the specific nature of the trans ­ actions involved, special detailed rules of application should be laid down in this Regulation, and those provided for in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (5), as last amended by Regula ­ tion (EEC) No 1467/77 (6), should not apply ; whereas, for the same reasons, appropriate provisions should be laid down with regard to export licences issued in connection with the standing invitation to tender and there should be a derogation from Commission Regu ­ lation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (7), as last 1 . There shall be issued a principal standing invita ­ tion to tender in order to determine export levies and/or export refunds on white sugar, and during the period of validity of this standing invitation there shall be issued partial invitations to tender. 2 . The standing invitation to tender shall remain open until 16 June 1982. Article 2 The standing invitation to tender and the partial invi ­ tations shall be conducted in accordance with Regula ­ tion (EEC) No 766/68 and with the following provi ­ sions. Regulation (EEC) No 394/70 shall not apply. Article 3 1 . The Member States shall draw up a notice of invi ­ tation to tender which shall be published in the Offi ­ cial Journal of the European Communities. Member States may also publish the notice, or have it published, elsewhere . 2 . The notice shall indicate in particular the terms of the invitation to tender.( ») OJ No L 177, 1 . 7. 1981 , p . 4. (2 ) OJ No L 75, 28 . 3 . 1972, p . 5 . (3 ) OJ No L 143, 25 . 6 . 1968 , p . 6 . (4) OJ No L 167, 26 . 6 . 1976, p . 13 . (5) OJ No L 50, 4. 3 . 1970, p . 1 . (&lt;&gt;) OJ No L 162, 1 . 7. 1977, p . 6 . (8) OJ No L 38 , 11 . 2 . 1981 , p . 8 . (9) OJ No L 338 , 13 . 12. 1980, p . 1 . H OJ No L 67, 14. 3 . 1975, p . 16 . ( ») OJ No L 160 26 . 6 . 1980, p . 42 .(7) OJ No L 341 , 10 . 12 . 1976, p . 14 . 21 . 7 . 81 Official Journal of the European Communities No L 200/23 3 . The notice shall be published only for the purpose of opening the standing invitation to tender. It may be amended during the period of validity of the standing invitation to tender. It shall be so amended if the terms of the invitation are modified. sugar, expressed in the currency of the Member State in which the tender is submitted ; (e) the amount of the security to be lodged covering the quantity of sugar indicated in (c), expressed in the currency of the Member State in which the tender is submitted . Article 4 3 . An offer shall be valid only if : (a) the quantity to be exported is not less than 250 tonnes of white sugar ; (b) proof is furnished before expiry of the time limit for the submission of offers that the tenderer has lodged the security indicated in the offer ; (c) it includes a declaration by the tenderer that if his offer is successful he will , within the period laid down under (b) of Article 12, apply for export licences in respect of the quantities of white sugar to be exported ; (d) it includes a declaration by the tenderer that if his offer is successful he will :  where the obligation to export created by the export licence referred to under (b) of Article 12 is not fulfilled, supplement the tender by payment of the amount referred to in Article 1 . The period during which tenders may be submitted in response to the first partial invitation to tender : (a) shall begin on 21 July 1981 , (b) shall end on 28 July 1981 at 10.30 a.m . 2. The periods during which tenders may be submitted in response to the second and subsequent partial invitations : (a) shall begin on the first working day following the end of the preceding period ; (b) shall end at 10.30 a.m . on the Wednesday of the following week. 3 . By way of derogation from paragraph 2 (b), the period for the submission of tenders which would otherwise end on : (a) Wednesday, 11 and Wednesday, 18 November 1981 shall end on Tuesday, 10 and Tuesday, 17 November 1 98 1 respectively, at 1 0.30 a.m. ; (b) Wednesday, 6 January 1982 shall end on Thursday, 7 January 1982 at 10.30 a.m.; (c) Wednesday, 17 March 1982 shall end on Thursday, 18 March 1982 at 10.30 a.m.; (d) Wednesday, 28 April 1982 shall end on Tuesday, 27 April 1982 at 10.30 a.m . 4. By way of derogation from paragraph 2, the partial invitation to tender planned for Wednesday, 30 December 1981 will not take place . 5. The time limits laid down in this Regulation are expressed in Belgian time . 13 (3) and,  within 30 days following the expiry of the export licence in question , notify the agency which issued the licence of the quantity or quantities in respect of which the licence was not used ; (e) it contains all the information required under para ­ graph 2 . 4 . An offer may stipulate that it is to be regarded as having been sumitted only if : (a) the minimum export levy or, where applicable, the maximum export refund, is fixed on the day of expiry of the period for the submission of the offers in question ; (b) the offer, if successful , relates to all or a specified part of the tendered quantity. 5 . An offer which is not submitted in accordance with the provisions of this Regulation, or which contains terms other than those indicated in the notice of invitation to tender, shall not be considered . 6. Once submitted, an offer may not be withdrawn . Article 5 1 . Offers in connection with this tender must be in writing, and must be either delivered by hand, against a receipt, to the competent authority in a Member State, or addressed to that authority by registered letter, telex or telegram . 2. An offer must indicate : Article 6 (a) the reference number of the invitation to which the offer relates ; (b) the name and address of the tenderer ; (c) the quantity of white sugar to be exported ; (d) the amount of the export levy or, where applicable of the export refund per 100 kilograms of white 1 . A security of 9 ECU per 100 kilograms of sugar to be exported under this invitation to tender must be lodged by each tenderer . Without prejudice to Article 13 (3) of this Regulation , this security shall in the case of the successful tenderers and at the time of the appli ­ cation referred to in Article 1 2 (b) become the security for the export licence . No L 200/24 Official Journal of the European Communities 21 . 7 . 81  a minimum export levy, or  a maximum export refund . 2 . Subject to Article 10 , where a minimum export levy is fixed, a contract shall be awarded to every tenderer whose tender quotes a rate of levy equal to or greater than such minimum levy. Subject to Article 10 , where a maximum export refund is fixed, a contract shall be awarded to every tenderer whose tender quotes a rate of refund equal to or less than such maximum refund and to every tenderer who has tendered for an export levy. 2 . The security may be lodged, at the tenderer s choice either in cash or in the form of a guarantee given by an establishement complying with criteria laid down by the Member State in which the tender is submitted . 3 . Except in case of force majeure the security shall be released : (a) to tenderers only in respect of the quantity for which no award was made ; (b) to successful tenderers only if they applied for their export licence within the period laid down under (b) of Article 1 2 and only for the quantity in respect of which they have fulfilled the obligation created by that licence, Article 33 of Regulation (EEC) No 3183/80 remaining applicable. 4 . In case of force majeure, the competent agency in the Member State concerned shall take such action as it considers necessary having regard to the circum ­ stances invoked by the party concerned . Article 10 1 . Where a maximum quantity has been fixed for a partial invitation to tender : Article 7  if a minimum levy is fixed, a contract shall be awarded to the tenderer whose tender quotes the highest levy. If the maximum quantity is not fully covered by that award, awards shall be made to other tenderers in descending order of levies quoted until the entire maximum quantity has been accounted for ;  if a maximum refund is fixed, contracts shall be awarded in accordance with the first indent ; if after such awards a quantity is still outstanding, or if there are no tenders quoting an export levy, contracts shall be awarded in ascending order of refunds quoted until the entire maximum quantity has been accounted for, to tenderers quoting a refund. 1 . Offers shall be examined in private by the competent authority concerned . Subject to paragraph 2, persons present at the examination shall be under an obligation not to disclose any particulars relating thereto . 2 . Offers shall be communicated to the Commis ­ sion forthwith and in such manner that the tenderers remain anonymous . Article 8 1 . After the offers received have been examined, a maximum quantity may be fixed for that partial invita ­ tion . 2 . A decision may be taken to make no award under a specific partial invitation to tender. 2 . However, where an award to a particular tenderer in accordance with the provisions of paragraph 1 would result in the maximum quantity being exceeded, that award shall be limited to such quantity as is still available . Where two or more tenderers quote the same levy or the same refund and awards to all of them would result in the maximum quantity being exceeded, then the quantity available shall be awarded as follows :  by being divided among the tenderers concerned in proportion to the total quantities in each of their tenders, or  by being apportioned among the tenderers concerned by reference to a maximum tonnage to be fixed for each of them, or  by the drawing of lots . Article 9 1 . In the light of the intervention price for white sugar for the 1981 /82 marketing year and the current state and foreseeable development of the Community and world sugar markets, there shall be fixed either : 21 . 7. 81 Official Journal of the European Communities No L 200/25 Article 11 2. Export licences issued in connection with a partial invitation to tender shall be valid from the day of issue until the end of the fifth month following that in which the award in respect of that partial invi ­ tation to tender was made . However, 1 . * ue competent authority of the Member State concerned shall immediately notify applicants of the result of their participation in the invitation to tender. In addition, that authority shall send successful tenderers a statement of award. 2 . The statement of award shall indicate : (a) the reference number of the invitation to which the tender relates ; (b) the quantity of white sugar to be exported ; (c) the export levy to be charged, or where applicable the export refund to be granted, per 100 kilograms of white sugar of the quantity referred to in (b). Article 12 Every successful tenderer shall have : (a) export licences issued in connection with a partial invitation to tender :  held between 28 July 1981 and 16 September 1981 shall be used only with effect from 16 September 1981 ,  held between 17 and 30 September 1981 shall be valid from the day of issue, and shall be valid only until 31 December 1981 . (b) export licences issued in connection with a partial invitation to tender held after 1 February 1982 shall be valid only until 31 July 1982. 3 . Except in case of force majeure, if the obligation to export created by the export licence referred to under (b) of Article 12 has not been fulfilled and if the security referred to in Article 6 is less than : (a) the export levy indicated on the licence reduced by the levy referred to in the second subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1785/81 in force on the last day of validity of the said licence, or (b) the sum of the export levy indicated on the licence and the export refund referred to in Article 2 of Regulation (EEC) No 766/68 in force on the last day of validity of the said licence, or (c) the export refund referred to in Article 2 of Regula ­ tion (EEC) No 766/68 in force on the last day of validity of the licence reduced by the refund indi ­ cated on the said licence, then, under the time limits and conditions laid down in Article 33 of Regulation (EEC) No 3183/80 and by way of a supplementary security for the quantity in respect of which the said obligation was not fulfilled, the licence holder shall be charged an amount equal to the difference between the result of the calculation made under (a), (b) or (c), as the case may be, and the security referred to in Article 6 . (a) the right to claim in respect of the quantity awarded, an export licence indicating as appro ­ priate the export levy or the export refund quoted in his offer ; (b) the obligation to lodge, in accordance with the relevant provisions of Regulation (EEC) No 3183/80, an application for an export licence in respect of that quantity, Article 1 2 (2) of that Regu ­ lation and Article 10 of Regulation (EEC) No 645/75 not applying in such a case . The application shall be lodged not later than the day preceding the date of the following partial invi ­ tation to tender. Where, however, the latter partial invitation to tender does not take place within the period referred to under (b) of Article 4 (2), the application for a licence shall be lodged within five days of the date of the partial invitation to tender in respect of which that application is lodged ; (c) the obligation to export the tendered quantity and, if this obligation is not fulfilled, to pay, where necessary, the amount referred to in Article 13 (3). This right and these obligations shall not be transfer ­ able . Article 13 Article 14 1 . Article 9 of Regulation (EEC) No 2990/76 shall not apply to the white sugar to be exported in accor ­ dance with this Regulation . This Regulation shall enter into force on 21 July 1981 . No L 200/26 Official Journal of the European Communities 21 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1981 . For the Commission The President Gaston THORN